RE: CONFLICT OF INTEREST QUESTION
ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR RECENT LETTER REQUESTING THE ATTORNEY GENERAL TO REVIEW CERTAIN MATERIALS YOU HAVE PROVIDED IN SUPPORT OF YOUR INQUIRY. THE ONLY QUESTION EXPRESSLY RAISED IN YOUR LETTER IS THE FOLLOWING:
  IS IT APPROPRIATE FOR MR. PAULSEN TO BE IN A SITUATION THAT MIGHT INCREASE THE VALUE OF AMERICAN FIRST CORPORATION STOCK AND ENHANCE DOUGLAS FIFE'S FINANCIAL SITUATION?
THE ATTORNEY GENERAL DOES NOT, OF COURSE, ISSUE OPINIONS ON THE ETHICAL OR MORAL APPROPRIATENESS OF FINANCIAL TRANSACTIONS INVOLVING PUBLIC OFFICERS AND EMPLOYEES. THE ATTORNEY GENERAL MAY, IN PROPER CIRCUMSTANCES, CONSIDER THE LEGALITY OF CERTAIN RELATIONSHIPS IN LIGHT OF APPLICABLE STATUTES AND CONSTITUTIONAL PROVISIONS. IN FACT, THERE ARE STATUTORY PROCEDURES FOR ADDRESSING THE TYPE OF FACT-SPECIFIC QUESTIONS THAT YOU SUGGEST IN YOUR LETTER. NONE OF THOSE QUESTIONS, THOUGH, ARE SUSCEPTIBLE OF TREATMENT IN AN OFFICIAL OPINION OF THE ATTORNEY GENERAL, GIVEN THE LEGISLATIVE LIMITATIONS ON THE ATTORNEY GENERAL'S OPINION-ISSUING POWER: THAT IS, THE ATTORNEY GENERAL IS LIMITED TO ISSUING RULINGS ON PARTICULAR ISSUES OF LAW. THE ATTORNEY GENERAL HAS, OF COURSE, NO POWER TO COMPEL TESTIMONY OR THE PRODUCTION OF EVIDENTIARY MATERIALS; LIKEWISE, HE HAS NO POWER TO CONDUCT AN ADVERSARIAL EVIDENTIARY HEARING OF THE TYPE THAT WOULD BE NEEDED TO RESOLVE THE ISSUES IMPLICIT AND EXPLICIT IN YOUR LETTER.
THERE IS, HOWEVER, A STATE AGENCY THAT HAS SUCH POWER, THE OKLAHOMA CAMPAIGN COMPLIANCE AND ETHICAL STANDARDS COUNCIL. SEE, 74 O.S. 4203 (1988). THE COUNCIL WAS EMPOWERED TO RECEIVE COMPLAINTS, TO INVESTIGATE THOSE COMPLAINTS, AND TO FORWARD TO THE APPROPRIATE PROSECUTORIAL AUTHORITIES ANY FINDINGS IT REACHES WITH RESPECT TO IMPROPER CONDUCT. 74 O.S. 4241 (1988) LISTS A NUMBER OF ACTIVITIES THAT ARE PROHIBITED BY STATE EMPLOYEES, INCLUDING ACTIVITIES WHICH WOULD CONSTITUTE A CONFLICT OF INTEREST, OR WOULD OTHERWISE JEOPARDIZE THE EMPLOYEE'S INDEPENDENCE IN THE EXERCISE OF HIS DUTIES. BECAUSE THERE ARE IMPORTANT CONFIDENTIALITY PROVISIONS CONNECTED WITH COMPLAINTS FILED WITH THE COUNCIL, THE VIOLATION OF WHICH COULD ENTAIL SEVERE SANCTIONS, I HAVE ENCLOSED A COPY OF THE ACT FOR YOUR CONVENIENCE.
(NED BASTOW)